Citation Nr: 0209666	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  97-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1965 to May 1968.

This appeal is from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board of Veterans' Appeals (Board) 
remanded the case in December 1998, October 1999, and August 
2000.  The case is again before the Board.

In May 1999, the appellant had a videoconference hearing 
before the undersigned, the Board member designated to 
conduct the hearing and decide the appeal pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2002).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy in 
Vietnam.

2.  The veteran does not have PTSD.

3.  The veteran has psychiatric disorders variously diagnosed 
as depression and generalized anxiety disorder, without 
continuity of symptomatology with any condition noted in 
service, the onset of which was several years after 
separation from service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110, 1154 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Generalized anxiety disorder or any other acquired 
psychiatric disorder was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110, 1154 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  VCAA, Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-2100 (2000).  The United States 
Court of Appeals for the Federal Circuit has ruled that the 
retroactive effective date provision of the Act applies only 
to the amendments to 38 U.S.C. § 5107.  See Bernklau v. 
Principi, No. 00-7127 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr. 24, 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The veteran filed an original application 
for disability compensation in the form required by the 
Secretary in June 1995.  In October 1995, The RO provided the 
veteran forms to authorized the release of information from 
non-federal custodians of any evidence he wished considered 
in his claim.  In an October 1996 letter the RO provided 
forms and requested the veteran to authorized the release of 
medical information from sources that he mentioned in a 
September 1996 hearing.  The RO provided more release forms 
in December 2000 and in February 2001.  No other forms are 
pertinent to this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The RO requested information about his claim in a letter of 
June 1995 to help VA get the facts to decide his claim, thus 
informing him that VA would obtain evidence he identified.  
The October 1995 letter in which the forms to authorize 
release of information also notified the veteran that return 
of those forms was required for VA to obtain that evidence 
for him, thus informing him that VA would obtain for him such 
evidence as authorized VA to obtain.  Likewise, the October 
1996 letter informed the veteran that VA would obtain 
information as he authorized.  In a November 1999 letter, the 
RO informed the veteran of evidence necessary to substantiate 
his claim, although expressed in terms of evidence necessary 
to well-ground his claim, see 38 U.S.C.A. § 5107(a) (West 
1991), and informed him that he must provide the evidence 
referenced in the letter.  In letters of December 2000 and 
February 2001 the RO notified the veteran of evidence 
necessary to substantiate his claims and informed him that VA 
would obtain privately held evidence that he authorized VA to 
obtain.  VA has discharged its duty to notify the veteran of 
evidence necessary to substantiate his claim and to 
distinguish evidence he must provide from evidence VA would 
obtain, including were his authorization was a prerequisite 
to such assistance.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The RO has obtained the veteran's service medical and 
personnel records.  For reasons explained below, VA has not, 
and the Board will not, seek official verification of the 
death in action of two persons the veteran named in hearing 
testimony.  The veteran informed the RO of purported VA 
outpatient psychiatric treatment from about 1987 to 1988, but 
the identified facility reported to VA in December 2000 and 
again in February 2001 that it had no record of such 
treatment.  The RO obtained all other known VA treatment and 
examination records.  Other than one authorization for 
release of private medical records, which when obtained 
proved generally related to resolved issues previously part 
of this case, the veteran has been unresponsive to multiple 
requests for authorization for VA to identify and obtain 
private medical records on is behalf.  Consequently, VA has 
discharged its duty to obtain evidence in support of the 
veteran's claim, and it has no further duty in light of the 
veteran's failure to cooperate.  66 Fed. Reg. 45,620 45,630-
31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)(i), (ii)).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA has afforded the veteran 
multiple psychiatric examinations, including psychological 
testing.  There remains no outstanding duty to the veteran in 
this regard.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  In a 
supplemental statement of the case of July 2001, the RO 
informed the veteran of the failure to obtain records of VA 
treatment from 1987 to 1988.  There has been no failure to 
obtain any other evidence within VA's authority to obtain.  
VA has discharged its duty to notify the veteran of any 
failure to obtain evidence.

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

Neither of the psychiatric disorders for which the veteran 
claims service connection are "chronic diseases" subject to 
a presumption of service connection if shown 10 percent 
disabling within one year following separation from service.  
See 38 U.S.C.A. § 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.309(a) (2001).  PTSD is subject to delayed onset, and 
certain presumptions regarding the factual proof of the 
occurrence of stressors apply where the alleged stressor was 
related to combat.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.304(d), (f) (2001).

Service medical records show no treatment or diagnosis of any 
psychiatric disorder.  No psychiatric condition was noted on 
physical examination at entrance, and the veteran is 
therefore presumed psychiatrically sound on entrance.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

Service medical records do not support a finding that he had 
a chronic disease in service such that any later 
manifestation of it would be service connected as a matter of 
law.  See 38 C.F.R. § 3.303(b) (2001).  The veteran could 
obtain service connection for either PTSD or for generalized 
anxiety disorder if either condition were "noted in 
service" and there were competent evidence of continuity of 
symptomatology between the condition noted in service and a 
currently diagnosed disorder.  Id.

The veteran reported on a medical history on separation that 
he was "nervous," but the examining physician wrote that 
the nervousness was within normal limits, and found the 
veteran psychiatrically normal on examination.  The two 
records taken together are the antithesis of a notation of a 
psychiatric condition in service; they amount to an 
affirmative finding of no such condition extant at that time.

Some conditions, such as those amenable to lay observation, 
can be deemed noted in service even if not contemporaneously 
observed by medical personnel.  See Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  Medical expertise is required to 
identify a psychiatric condition, and the veteran lacks the 
necessary medical expertise to make his report that he was 
nervous cognizable as medical evidence.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  Whereas the preponderance 
of the evidence is against finding the material fact that a 
psychiatric condition was "noted in service," service 
connection cannot be established based on continuity of 
symptomatology between a condition noted in service and a 
current diagnosis.  38 C.F.R. § 3.303(b) (2001).

Even if the veteran's report of his subjective feeling of 
being nervous were deemed a condition noted in service within 
the competency of a lay person to observe, Savage, 10 Vet. 
App. 488, 496, the preponderance of evidence is against 
finding continuity of symptomatology to link the noted 
condition to any current diagnosis.  The veteran testified at 
hearing in September 1996 and May 1999 that his current 
symptoms began several years after service.  There is a 
hiatus in the medical evidence from separation from service 
in May 1968 to July 1986, the date of a VA psychiatric 
examination.  The veteran stated on his June 1996 notice of 
disagreement in the instant appeal that his nerve problem 
started after service.  He has denied any psychiatric 
treatment prior to the purported VA treatment of about 1987 
and 1988, of which no record can be found.

The hiatus in treatment after service seen with the veteran's 
testimony of no treatment prior to about 1987, and 
contradictory statements about time of onset of symptoms, all 
combine to make a preponderance of evidence against finding 
continuity of symptomatology with a condition noted in 
service.

The veteran has had VA psychiatric examinations in July 1986, 
as noted, June 1995, August 1995 (psychological testing), and 
October 1997, with psychiatric outpatient follow-up from 
October 1997 to February 2001, the time of the most recent 
evidence of record.  The first psychiatric diagnosis of 
record was generalized anxiety disorder reached on the VA 
examination of July 1986.  The most recent diagnosis is 
depression, reached on VA examination in October 1997, with 
that diagnosis carried forward on follow-up through February 
2001.  No physician who has taken history from the veteran 
and examined him has opined a relationship between service 
and post-service diagnoses of generalized anxiety disorder, 
despite noting the veteran's belief that there is such a 
relationship.

The veteran has no diagnosis of PTSD.  The lack of a 
diagnosis is dispositive of his claim, as it is an essential 
element of establishment of service connection for that 
disorder.  38 C.F.R. §  3.304(f) (2001).  Consequently, 
corroboration of alleged stressors is moot.

For discussion sake, even a finding of all of the events the 
veteran alleges has precipitated PTSD occurred, the claim 
must be denied.  The stressor in a claim to PTSD is analogous 
to an injury, i.e., a psychic trauma, which is only one 
element of a successful claim for disability compensation.  
Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F.3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).  Thus, proof of the event in service, whether by 
evidence in equipoise or by application of a burden-shifting 
presumption, though necessary, is insufficient to establish 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002), or , see 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001); Jensen v. Brown, 4 
Vet. App. 304, 307, rev'd on other grounds, 19 F.3d 1413 
(Fed. Cir. 1994) (once the fact of a disease or injury in 
combat is established, the evidence must still show that the 
claimed current disability is the result of that disease or 
injury).  The veteran's military occupational specialty was 
airplane mechanic, a specialty that does not indicate combat.  
He did not earn any awards or decorations that show combat.  
Consequently, the preponderance of the evidence is against 
finding that the veteran was a veteran of combat.  However, 
even if he were, the absence of a current diagnosis of PTSD 
is fatal to his claim.

The veteran has testified to events in Vietnam that be 
believes were responsible for his claimed psychiatric 
disorders, but his lay opinion is not probative evidence of 
the cause of current psychiatric illness.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  Even if his reports of 
events in Vietnam were deemed true and accurate, the 
determination that a given event or events precipitated PTSD 
is a medical judgment, Cohen v. Brown, 10 Vet. App. 128 
(1997), and such a medical judgment does not appear in the 
record on appeal.  

Finally, taking all of the evidence together, including that 
pertinent to service, the lack of diagnosis precludes service 
connection for PTSD, and the preponderance of the evidence is 
against finding that generalized anxiety disorder, first 
diagnosed after service, was incurred in service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(d) 
(2001).


ORDER

Service connection for PTSD is denied.  Service connection 
for generalized anxiety disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

